184 A.2d 855 (1962)
HASLEN SALES CORPORATION, Appellant,
v.
WASHMOBILE CORPORATION, Appellee.
No. 3076.
Municipal Court of Appeals for the District of Columbia.
Argued October 1, 1962.
Decided October 26, 1962.
*856 Milton M. Burke, Washington, D. C., for appellant.
A. Slater Clarke, Washington, D. C., for appellee.
Before HOOD, Chief Judge, QUINN, Associate Judge, and CAYTON (Chief Judge, Retired) sitting by designation under Code § 11-776(b).
PER CURIAM.
Appellee, plaintiff below, sued appellant for the value of merchandise sold and delivered. Appellant argued in the trial court, and urges here, that the judgment was plainly wrong and without evidence to support it. This is the sole assignment of error.
We have considered the documentary evidence and the oral testimony and it is clear that different conclusions could properly have been drawn therefrom. This court has set forth many times the limited scope of appellate review in situations such as this. Here appellant contended that the merchandise was paid for and appellee denied receiving payment. The court saw the witnesses and had the opportunity to weigh their credibility, and we have no right under the guise of appellate review to retry the fact issue presented.
Affirmed.